Citation Nr: 1539990	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Raynaud's syndrome of the toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 1986, with additional service in 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that remand of the case is necessary for further adjudication.

Regarding hearing loss and tinnitus, the Veteran was afforded VA examinations in February and March 2011 related to his claims, pursuant to which a March 2011 VA examiner opined that the Veteran's hearing loss and tinnitus are not likely caused by or a result of military noise exposure.  In support of that opinion, the examiner stated that hearing levels were normal at separation, with no significant threshold shift noted at levels associated with occupational noise exposure.  However, the Board observes that audiometric testing during a January 1986 separation examination revealed pure tone thresholds of 25 decibels in the left
ear at 3000 and 4000 Hertz, suggesting some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Moreover, hearing loss for VA purposes need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Id. at 160.  

Additionally, the Board also notes that in August 1984, the Veteran requested to be fitted for ear plugs and in September 1984, he sought treatment for a loss of hearing in the left ear for six hours, at which time otitis media was diagnosed.  Based on the foregoing, including the evidence conflicting with the March 2011 VA examiner's rationale, the Board finds that an ear examination and opinion regarding hearing loss and tinnitus are necessary.  

Next, regarding the Veteran's claimed Raynaud's syndrome affecting the toes,     the Board also finds that a new examination and opinion are necessary.  A VA examination was provided in February 2011, pursuant to which an examiner determined that the Veteran does not have Raynaud's syndrome affecting the feet, and that his diagnosed peripheral artery/vascular disease with claudication did      not manifest until after service.  Parenthetically, the Board points out that only disability of the feet and toes is on appeal, and not the lower extremities generally or legs.  The Veteran was previously denied service connection for disabilities of the lower extremities (claimed as peripheral neuropathy), and failed to perfect a timely appeal of that decision.  

Additionally, there seem to be differing opinions of record regarding the existence and nature of the Veteran's claimed bilateral foot disability.  VA treatment records do show diagnosis of Raynaud's syndrome related to the feet, though it does appear to be based in large part on the Veteran's own reported history.  However, in September 2004, a VA provider "confirm[ed]" that the Veteran's diagnosis is not Raynaud's, but thought to be a Raynaud's mimicker.  In February 2005, it was noted that the Veteran was lacking foot pulses despite no other signs of poor foot circulation, and in November 2005, it was noted that while the Veteran was known to have peripheral vascular disease (PVD) with claudication, the amount of hair growth on his feet and his complaints of symptoms that are not relieved by rest "confuse [the] picture."  Then, in October 2007, the Veteran's feet were noted to be "minimally shaded toward being dusky" and Raynaud's by history was assessed.

In April 2009, the Veteran was seen again for his claimed foot disability and the diagnosis was episodic distal extremity color changes and pain, with most of his concern now being the feet, with previous diagnosis of Raynaud's.  In July 2009, the Veteran reported cold injury in service and chronic pain in his feet ever since.  On physical examination, there was noted a "SLIGHT darker red coloration to the toes," and the Veteran did appear to be hypersensitive to palpation of the toes and fingers bilaterally.  At that time, an assessment was made of painful fingers and toes.  It was noted that the Veteran carries a diagnosis of Raynaud's phenomenon, but the provider stated that the Veteran does not show any actual evidence of Raynaud's flairs.  The physician continued, "To be honest author is more suspicious of chronic paresthesias and increased tendency to develop vasospasm from frostbite."

Similarly, in October 2009, a different VA physician noted that the Veteran may "perhaps [have a] vasospastic condition related to cold injury while in Armed Services."  In May 2010, following examination of the Veteran for "Raynaud type skin color changes (pink vs. pale)," the same physician expressed a belief that "these are simple vaso-spasm and not true Raynaud's."  He also opined that the Veteran's toe pain was unrelated to the color changes, and that the Veteran's current problems other than claudication do not relate to underlying vascular disease, noting that he did not find disease that caused color changes.  Thus, it appears that the Veteran may have a disability affecting the foot similar to Raynaud's but separate from his diagnosed PVD, which may be related to his service.

Given the foregoing, it remains unclear to the Board whether the Veteran has Raynaud's syndrome, vasospasms, or some other disability separate from PVD affecting the feet that may be related to his service.  The Board finds that a new examination and opinion are necessary.  For purposes of the opinion, the Board does not concede that the Veteran sustained actual frostbite to his feet in service.  However, the Board does acknowledge that the Veteran served in North Dakota in the winter, and is already service connected for cold injury to his hands. 

Finally, updated treatment records should also be obtained, if any.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for hearing loss, tinnitus, and/or vascular foot disability since March 2013.  If the necessary releases are provided, request any records that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since March 2013.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA ear disease examination.  The claims file should be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not (50 percent or greater probability) related to service, to include the otitis media noted therein.  

In rendering the opinion, the examiner should also address the significance of the results of the Veteran's in-service audiograms, including the 25 decibel thresholds in the left ear at 3000 and 4000 Hertz at separation in January 1986, and the pure tone threshold changes between 10 and 20 decibels in the right ear at 1000, 2000, and 3000 Hertz, and in the left ear at 1000, 3000, and 4000 Hertz noted at separation when compared to the March 1984 entrance examination report.  If appropriate, the examiner should explain why the Veteran's current hearing loss is/is not merely a delayed response to in-service noise exposure.

3.  Schedule the Veteran for a VA artery and vein examination by a physician.  The claims file should be reviewed in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  Based on a review of the claims file and examination of the Veteran, the examiner should provide the following:

a) Diagnose any bilateral foot disability to include Raynaud's syndrome or phenomenon, or other disability characterized by vasospasm and discoloration.  

If possible, the examiner should identify vascular/arterial symptoms attributable to any disability found affecting the feet other than peripheral vascular disease or peripheral artery disease.  In particular, the examiner should address the significance, if any, of the symptoms discussed above including slight discoloration of the feet, absence of foot pulses despite a lack of other evidence of poor circulation, and hair growth.

b) For each diagnosis, provide an opinion as to whether the disability is at least as likely as not (50 percent or greater probability) related to service, to include any cold exposure during service in North Dakota.  

A rationale for the conclusions reached should be provided.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




